Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 7 and 6 been renumbered 6 and 7 respectively.

Claims 9, 11, 12, and 17-19 are objected to because of the following informalities:  
Claim 9 is objected to at line 19 “D2from” should be –D2 from--.  
Claim 11 is objected to because the reference member is not related to distance D2, but distance D1.  Therefore, “D2” at line 2 should be changed to –D1--.
Claim 12 is objected to because the second contact member is not related to distance D1, but distance D2.  Therefore, “D1” at line 2 should be changed to –D2--.
Claim 17 is objected to at line 2 because “coupled mounted” should be –mounted--.
Claim 18 is objected to at lines 1 and 2 because “with plurality” should be –with a plurality--.

Claim 19 is objected to at line 2 because “and fourth” should be –and the fourth--.

Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Storace et al (4,672,750).
With respect to claim 1 Storace et al discloses a tool with a frame having an elongate portion extending in a first direction (upper arm comprising base 42 extending to the right in a horizontal direction, Figs. 1,2, 5A); a first contact member configured to contact a trough and coupled to the frame (probe 28F, Fig. 2), the first contact member configured to reciprocate in a second direction between a baseline height relative to the elongate portion and a retracted height relative to the elongate portion, the baseline height being greater than the retracted height (probe 28F has a ball at the end which moves with LVDT core 210 relative to case 211 in the Y direction perpendicular to X direction, Figs. 2, 4; col 8, In 48-50; col 9, In 61-66); an output device coupled to the first contact member and configured to provide an output in response to a height of the first 

With respect to claim 2, Storace discloses the tool of claim 1, and further discloses a sensor configured to sense the height of the first contact member and to communicate data indicative of the height; wherein the output device is coupled to the sensor, and the output in response to the height of the first contact member is based on data received from the sensor (transducer 78F senses displacement of probe 28F and sends a signal via line 78F' to processor 36, Fig. 2; col 9, In 6-10).

With respect to claim 4, Storace discloses the tool of claim 1, and further discloses a third contact member configured to contact a trough and coupled to the frame (probe 28B, Fig. 2), the third contact member disposed a third distance D3 from 

With respect to claim 7, Storace discloses the tool of claim 4, and further discloses wherein the first, second, and third contact members are configured to contact portions of the plurality of spaced apart thread roots (ends of probes 28 contact portions of roots of threads 22 as shown in Figs. 1, 5A, 8).

With respect to claim 8, Storace discloses the tool of claim 1, and further discloses wherein the contact member is a probe tip disposed at an end of a probe stem that extends away from the elongate portion of the frame (probe ?RF comprises a stem extending away from base 42 with a ball 66 at the tip, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 9-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace et al (4,672,750) in view of Raout (2,622,336).
With respect to claim 3, Storace discloses the tool as claimed in claim 1 as stated above and wherein the reference member is disposed at a first height from the frame (end of portion 251 is at a greater distance away from base 42 than probe 28A, Fig. 17A); and wherein the second contact member is disposed at a second height from the frame (probe 28D is disposed at a distance from base 42, Fig. 2); but Storace lack the second height is greater than the baseline height of the first contact member and less than the first height of the reference member (second height is same as baseline height of first contact member and is less than first height of reference member, Figs. 2, 17A). Raout teaches a gauge for internal tapered threads (Fig. 1) wherein a first contact member extends from a centerline of a primary member at a height (delta 1, Fig. 1) and discloses wherein a second contact member extends from a primary member at a height that is greater than the height of the first contact member (delta, Fig. 1). Raout further teaches wherein the primary member is disposed along a horizontal reference line (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Storace in view of Raout such that probes 28G-28A extend away from base 42 in a gradually increasing manner such that the tool can be placed on a true horizontal plane relative to a centerline of the threaded pipe such that consistent and accurate measurement can be obtained.



With respect to claim 6, Storace in view of Raout discloses tool of claim 5 and the combination further suggests wherein the third contact member is disposed at an offset distance from the second contact member, wherein the offset distance is measured perpendicular to the first direction and perpendicular to the second height, and wherein the offset distance is greater than zero (subsequent probes arranged at subsequently 

With respect to claim 9, Storace discloses a tool for evaluating a thread depth dimension of a tubular member (thread measurement system 20, Fig. 1) having threads with a plurality of spaced apart troughs formed in part by a plurality of spaced apart thread roots (pipe 24 with threads 22 comprising a plurality of spaced apart troughs, Fig. 1), the tool comprising: a frame having an elongate portion extending in a first direction (upper arm comprising base 42 extending to the right in a horizontal direction, Figs. 1, 2, 5A); a first contact member configured to contact a thread root, mounted to the frame (probe 28F, Fig. 2), and configured to reciprocate perpendicular to the first direction between a baseline height relative to the elongate portion and a retracted height relative to the elongate portion, the baseline height being greater than the retracted height (probe 28F has a ball at the end which moves with LVDT core 210 relative to case 211 

With respect to claim 10, Storace in view of Raout discloses the tool of claim 9, and Storace further discloses a sensor configured to sense the height of the first contact member and to communicate data indicative of the height; wherein the output device is coupled to the sensor, and wherein the output in response to the height of the first contact member is based on data received from the sensor (transducer 78F senses displacement of probe 28F and sends a signal via line 78F' to processor 36, Fig. 2; col 9, In 6-10).

With respect to claim 11, Storace in view of Raout discloses the tool of claim 9, and Storace further discloses wherein the second contact member is configured to be moveable along the elongate portion such that D2 is selectable (probe 28D includes a mounting with slide 215 shown in Fig. 4, such that probe 28D can move in a horizontal direction along base 42 as indicated by arrows in Fig. 2).



With respect to claim 13, Storace in view of Raout discloses the tool of claim 9, and Storace further discloses wherein the first contact member and the second contact member are spherical (probes 28F, 28D include ball 66 at the tip, Fig. 2).

With respect to claim 14, Storace in view of Raout discloses the tool of claim 13, and Storace further discloses wherein the diameter of the first contact member and the second contact member is less than a spacing between adjacent thread roots (diameter of ball 66 is less than a spacing between adjacent thread roots as shown in Fig. 17A).

With respect to claim 16, Storace in view of Raout discloses the tool of claim 9, and Storace further discloses a biasing member biasing the first contact member away from the frame (probe 28F includes a spring shown as a zig-zagged phantom line biasing LVDT core 210 from wall of LVDT case 211 as shown in Fig. 4; the phantom line properly represents a spring.

With respect to claim 17, Storace in view of Raout discloses the tool of claim 9, and Storace further discloses a third contact member configured to contact a thread root .
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace et al (4,672,750) in view of Allen, III (4,947,555).
With respect to claim 18, Storace discloses a tool for evaluating a thread depth dimension of a tubular member (thread measurement system 20, Fig. 1) having threads with a plurality of spaced apart thread roots (pipe 24 with threads 22 comprising a plurality of spaced apart troughs, Fig. 1), the tool comprising: a frame having an elongate portion extending in a first direction (upper arm comprising base 42 extending to the right in a horizontal direction, Figs. 1, 2, 5A); a first contact member configured to contact a first [pair of adjacent thread roots] and coupled to the frame (probe 28F, Fig. 2), the first contact member configured to reciprocate in a second direction between a baseline height relative to the elongate portion and a retracted height relative to the elongate portion, the baseline height being greater than the retracted height (probe 28F has a ball at the end which moves with LVDT core 210 relative to case 211 in the Y direction perpendicular to X direction, Figs. 2, 4; col 8, In 48-50; col 9, In 61-66); an output device coupled to the first contact member and configured to indicate a height of the first contact member (console 30 with processor 36 and display 32, Fig. 1); a reference member coupled to the frame extending to a first height from the frame as measured in a third direction (standoff member 252 including portion 251 is coupled to base 42 via slide 254 and is a distance "Z" from probe 28A, mislabeled as "228A," Fig. 17A; end of portion 251 is at a greater distance away from base 42 than probe 28A, Fig. 17A); a second contact member configured to contact a second [pair of adjacent thread roots] and coupled to the frame (probe 28D, Fig. 2), the second contact member being disposed at a second height from the frame as measured in a fourth direction (probe 
With respect to claim 19, Storace in view of Allen discloses the tool of claim 18, and Storace further discloses wherein the second direction is perpendicular to the first direction (second direction is Y-direction, which is perpendicular to X-direction, Figs. 2, 17A); and wherein the third direction and the fourth direction are parallel to the second direction (second, third, and fourth direction are all in Y-direction, Figs. 2, 17A).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace et al (4,672,750) in view of Raout (2,622,336) as applied to claims 3, 5, 6, 9-14, 16, and 17 above, and further in view of Allen, III (4,947,555).
With respect to claim 15, Storace in view of Raout discloses the tool of claim 9, but lacks to further disclose wherein the output device comprises a dial for indicating a height of the first contact member (Storace discloses an output display 32, Fig. 1, but does not further disclose wherein the display includes a dial indicator). However, it is well known in the art, as disclosed by Allen, to use an output comprising a dial .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storace et al (4,672,750) in view of Allen, III (4,947,555) as applied to claims 18 and 19 above, and further in view of Raout (2,622,336).
With respect to claim 20, Storace in view of Allen discloses the tool of claim 18, and further discloses wherein the first height is greater than the second height (end of portion 251 is at a greater distance away from base 42 than probe 28A, which is at the same height form base 42 as probe 28D, Figs. 17A, 2); wherein the reference member is disposed at a first distance D1 from the first contact member as measured in the first direction (standoff member 252 including portion 251 is coupled to base 42 via slide 254 and is a distance "Z" from probe 28A, mislabeled as "228A," Fig. 17A; distance "Z" in addition to the distance from probe 28A to 28F comprises distance D1, Fig. 2); wherein the second contact member is disposed a second distance D2 from the first contact member as measured in the first direction (probes 28D and 28F are separated by a distance comprising distance D2, Fig. 2); and wherein D1 is greater than D2 (distance between probes 28A and 28F is greater than distance between probes 28D and 28F and thus D1 is greater than D2, Figs. 2, 17A).  However, Storace in view of Allen lacks to further disclose wherein the second height is greater than the baseline height of the first contact member (Storace discloses wherein the heights are the same, Fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855